Thomas, J.
(dissenting):
The general description given in the Andros patent bounds the land “on the North by the Sound, on the East by Huntington Limmitts on the South part by the Sea and part by Hempstead Limmitts, and on the west by the Bounds of Hempstead aforesaid,” and the patent includes “all the Necks of Land and Islands within the afore described Bounds and Limmitts.” An examination of the map át once shows that these boundaries include Cold Spring harbor and the land in dispute. The above description follows, as if explanatory, a preceding description, which the plaintiff" would unnecessarily construe in direct violation of the second description. The plaintiff’s construction has three results: First, it deflects.the northerly boundary from a directed easterly line so that it will run southeasterly, and probably south southeasterly, along*the whole westerly side of Cold Spring harbor, and, on such course, finally reach the technical point of beginning; second, it takes away from the easterly boundary, given in the general description, so much thereof that the portion of the town that lies north*726erly of the head of Cold Spring harbor will be deprived of the easterly boundary so plainly given it, and have no boundary whatever derived from the general description; and, third, the plan or lay-out adopted for descriptive purpose in the grant is disregarded. The grantor conceived that on the easterly side of the land granted was a “ Southward line from the Sound or North Sea to the South. Sea cross the Island’’.that corresponded in location and direction with the west line of ..Huntington limits. In that line is’ the place of starting and ending, it being described at the latter point as the 11 aforemenconed North and South Line which runs cross the Island by the Cold Spring aforesaid.” These bounds, as given in the first description, begin “ att the head'of the Cold Spring and so to range upon the Southward line;” that is, this line crossing the island. A southward line .is one that runs nearer to the south than to the east or west, “ so to range upon the Southward lme” means ..that the east bounds begin in it, and, as they proceed southward, correspond with it. From such place of beginning the easterly line does follow this range line to the South sea, and such bounds are thus far a part of the Huntington west limits, running southward, not southeasterly or south southeasterly, as the plaintiff would have it. in bis final northerly boundary. No difficulty arises about the southerly, or westerly, line. But it should be observed that the westerly boundary runs “ on a North North West line Somewhat westerly to the head of Hemp-stead Harbour, on ye East side so to the Sound.” Therefore the grant does not regard Hempstead harbor as a part of Long Island Sound or the North sea, and the westerly line is carried northerly ■to compass the land granted abutting on the open waters or sound proper, as distinguished from any inlets therefrom. The description has now reached a place at the northwesterly point of the land granted, which, for mere convenience of reference to the ma.p, may -be called Matinicock point, from which it is undertaken to lay down the north boundary of the town, as to which the language is “ from thence Easterly Along the Sound to the aforemenconed North and South Line which runs cross the Island by the Cold Spring aforesaid.” There are three requisites of that northerly boundary, (1) that it shall run easterly'; (2) that it shall run along the sound, and (3) that it shall run to the range line; that is, to the *727“ aforementioned North and South Line which runs cross the Island by the Cold Spring aforesaid.” The' line which this easterly line shall meet runs “ by ; ” that is,' through “ Gold Spring aforesaid.” This range must have one end in the North sea and one end in the South sea. But the plaintiff insists that the head of Cold Spring harbor is the northerly beginning of the North sea, and that if the range line ends there, the demands of the description are satisfied. This seems to beg the question in dispute. But, as already stated, the range line goes “by” the point of beginning; the range line does not start at that point. The “ east bounds ” are to begin so as to range in the line across the island. But, in any case, thé plaintiff, to sustain his contention, must in some way get to his place of beginning. How does he do it? He starts his northerly line as indicated, perchance at Matinicock point, runs it easterly to the northwest corner of the mouth of Cold Spring harbor, which, for convenience of reference, I will call Center Island point; then turns it southeasterly or south southeasterly, following snugly the shore line on the westerly side of Cold Spring harbor to the place of beginning. By the time this northerly line, ordered to go easterly, reaches its' place of beginning, it has, from Center Island point, wandered from its permitted direction into the strange and unwarranted misshape of a southeasterly or more southerly line. The justification for this I understand to be that, as the easterly line from Matinicock point must follow the sinuosities “ Along the Sound,” it has from time to time varied from easterly to northeasterly and southeasterly, and that it is no greater errancy to turn it at Center Island- point and let it go down the whole of the west side of Cold Spring harbor in whatever direction it is thereby taken. " Although it be necessary that this northerly line shall follow the changing directions of the north shore, still its trend must be easterly, and so while running easterly it must meet the range line across the island. The northern seashore has a series of windings,, but from Matinicock point to Center Island point it has a general bearing to the eastward, and not to the northeast or to the southeast, and for the reason that some of the curves of the north shore depart more or less in their directions from an easterly course, it is not excusable to change the directed easterly course of the north boundary line, and at Center Island point bend it into another *728permanent direction, and cause it to become southeasterly or south-southeasterly, inasmuch as it was directed to join the range line upon an easterly course. It cannot be claimed that this easterly line would be equally disturbed in its course, if carried to meet the range line running southwardly from sea to sea. Upon reaching Center Island point it would be carried easterly, to the western limits of Huntington. Although this might not be a direct east line, it was not required to be such. It is sufficient that it is more easterly than southeasterly. It was not necessary that it should run so as to include Lloyd’s neck. Indeed, the respondent states in his brief that the “ appellants chiefly base their construction upon the erroneous assumption that Lloyd’s Heck (formerly Horse Heck, or Manor of Queens), which lies northerly from Huntington, was included as a-part of the land granted to Oyster Bay-in 1677,” and thereupon quotes from certain patents to the town of Huntington, one of which shows that Lloyd’s neck was, as early as 1666, eleven years before the patent in question, granted to the town of Huntington. These patents, brought to the attention of the court to sustain the judgment, limit Hunting-ton, in 1666, on the west by Cold spring, etc., and on the north “by the Sound running betwixt-Long Island and the Maine,” or, as stated in the Fletcher patent in 1694:, Huntington is bounded “ on the west by a river called and known by the name Cold Spring, a line running south from the head of the said Cold Spring to the South Sea, and on the Horth by the Sound that runs between our said Island of Hassau and the main continent.” Plaintiff also makes reference to a grant of manor of Queens village in 1667 by Governor Hicolls, ratified by Governor Dongan in 1685, which bounds Lloyd’s neck on the west “ with ' Oyster-bay.” If these patents (not in evidence) may be used to affirm the judgment, they show that Lloyd’s neck in 1667, at the time of the Andros patent, was not conveyed to Oyster Bay. But it should now be considered that by the plaintiff’s construction of the Andros patent the integrity of the east line of the boundary given in the general description is destroyed.- Hothing is left of it above the head of Cold Spring harbor. If Cold Spring harbor is not included in the Andros patent, the general easterly boundary should be Huntington limits and Cold Spring harbor, but it is not so in the patent, for Huntington limits comprise the whole of the easterly bound. How, *729the plaintiff would lift this east boundary from the east side of Cold Spring harbor and the West Huntington limits and boldly set it down on the west side of the harbor. So no general boundary is left to the grantee except southward of the head of Cold Spring harbor. It seems somewhat extravagant to tear off apart of the boundary in a general description by turning the northerly boundary and easterly line into a southeasterly line. In other words, by contorting the northerly boundary running easterly the plaintiff would also change the easterly boundary from the east to the west side .of the harbor, and by such shunting of a well-described line exclude the harbor and leave the easterly boundary as given in the general description a mere fragment. The defect of the construction I have adopted is, that it is necessary in the first description to extend the first line from the place of beginning so as to meet the last northerly boundary as it proceeds easterly. But the patent says that the northerly boundary shall proceed “ Easterly Along the Sound to the aforemenconed North and South Line which runs cross the Island by the Cold Spring aforesaid.” So the northerly line must intersect the range line, and it is a just inference that it was intended to extend the east boundary so far northerly as to permit an intersection of the northerly line running in an easterly direction. Otherwise they could not meet. By doing this the first description exactly agrees with the second description. By plaintiff’s construction he not only extends a line and makes it run in the wrong direction, but shatters the.general boundary line, uses what he wishes and disregards the rest. Finally, if it were the intention to carry the northerly line, directed to go easterly, to the place of beginning, to wit, the head of Cold spring, why was that not said in the usual language rather than by a direction that such northerly line should run easterly to tneet the line running from sea to sea across the island and by the head of Cold spring ?
While I concur in the conclusion respecting the highway, it is considered that, for the reasons above given, the disputed land falls within the Andros patent, and that the judgment should be reversed.
Caer, J., concurred.
Judgment affirmed, with costs.